F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          OCT 22 1997
                              FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk


    HASSAN NAMAZI,

                Petitioner,

    v.                                                   No. 96-9553
                                                     (Petition for Review)
    IMMIGRATION &                                     (No. A 73 736 182)
    NATURALIZATION SERVICE,

                Respondent.




                              ORDER AND JUDGMENT *



Before PORFILIO and LUCERO, Circuit Judges, and MARTEN, ** District Judge.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
**
      The Honorable J. Thomas Marten, District Judge, United States District
Court for the District of Kansas, sitting by designation.
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

      Hassan Namazi is a native of Iran who fled to Venezuela and settled there

for a number of years before he came to the United States. He filed an

application for asylum, claiming persecution in both countries. He petitions for

review of an order of the Board of Immigration Appeals which dismissed his

appeal from the denial of his request for asylum. We deny the petition for review.

      An immigration judge found that petitioner’s application for asylum from

Iran was barred because he was firmly resettled in Venezuela before he came to

the United States. See 8 C.F.R. § 208.13(c)(2)(B) (formerly 8 C.F.R.

§ 208.14(d)(2)). The immigration judge also found that petitioner had not

demonstrated a well-founded fear of persecution in Venezuela to support his

application for asylum from that country. The immigration judge therefore denied

petitioner asylum, but granted him withholding of deportation from Iran and

voluntary departure. The Board of Immigration Appeals agreed in a written

opinion, and dismissed petitioner’s appeal.

      We have reviewed the parties’ briefs and the entire record, and affirm for

substantially the same reasons as those given by the Board of Immigration

Appeals in its December 3, 1996 order.

      Petition for review DENIED.


                                         -2-
      Entered for the Court



      Carlos F. Lucero
      Circuit Judge




-3-